MITCHELL, J.
G. S. 1894, § 6085, provides that — ■
“Every boat or vessel used in navigating the waters of this state is liable — First, for all debts contracted by the master, owner, agent or consignee thereof, on account of supplies furnished for the use of such boat or vessel, on account of work done or services rendered on board, or for the benefit of such boat or vessel, or on account of labor done or materials furnished by mechanics, tradesmen or others in and for building, repairing, fitting out, furnishing or equipping the same.”
Then follow three other subdivisions, enumerating other charges for which the vessel is also liable.
The trial court found that the steamer Forest Queen was used in navigating the waters of this state, to wit, the waters of Lake Minnetonka, and that the plaintiff, at the special instance and request of one Moor, who was the master and captain of the vessel, and had the exclusive control of it, furnished machinery and tackle, teams and help, and performed work and services, for the use and benefit and on account of said vessel, in removing it from the waters „ of Lake Minnetonka, where it was sunk, and in assisting in placing it upon a wagon or cradle and carrying it from Lake Minnetonka to the Minnesota river.
The only question is whether the services and material thus performed and furnished by the plaintiff are within the -purview of the statute. The contention of the intervenor and appellant seems to be that the statute makes a vessel liable only where the material or *539supplies furnished, or the labor and services performed, were of such a character, and were furnished or performed under such circumstances, as would entitle the party to a lien on the vessel under the general maritime law, where that law applies. The language of counsel is that “the services must be rendered on board of the vessel, or for its benefit, while it is afloat.” There is nothing in the language of the statute thus limiting its application, and we find nothing in its provisions which implies any such limitation. So far from its appearing that the legislature had in mind the law of maritime liens under the general rules of admiralty, or that they intended to limit the operation of the statute to similar cases, we find that they have expressly extended it to cases where there would be no lien under the general maritime law. For example, the statute makes the vessel liable for labor done or materials furnished in and for the building of it, whereas, under the maritime law of the United States, there is no lien for work done and materials furnished towards the original construction of the vessel. The services rendered by the plaintiff certainly come within the literal terms of the statute, and there is nothing in its provisions by which such services can be excluded from its operation by implication.
Judgment affirmed.